Citation Nr: 1127680	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to special monthly compensation (SMC) based upon the loss of use of a creative organ, claimed as impotency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the California National Guard from March 1983 until his retirement in April 2003.  The Veteran was mobilized for a period of Active Duty from approximately September 1990 to May 1991; from November 1990 to April 1991 he had service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The case was previously before the Board in November 2008, when it was remanded for development primarily related to obtaining service records.  Additional development is warranted.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There is medical evidence of record that the Veteran has the disabilities of hypertension, type 2 diabetes mellitus, and impotence.  The Veteran asserts that his claimed disabilities are the result of disease and had their onset during a period of active duty and/or Active Duty for Training (ADT).  Specifically, he claims that he was first diagnosed with, and treated for hypertension and diabetes mellitus during a period of active duty in 1990.

The Veteran's service records are not complete.  It has been very difficult to verify the Veteran's periods of service and obtain complete copies of his service treatment records.  The record does establish the following as fact:  An Army National Guard Retirement Points History Statement indicates that the Veteran entered the California National Guard in March 1983 and that he retired in March 2003.  His retirement from the National Guard is confirmed in an April 2003 letter from the California Adjutant General.  A Form DD 214 indicates that the Veteran had a period of ADT from June to November 1983 for Military Occupational Specialty (MOS) training.  He was returned to National Guard control after this period of service.  

A Form DD 215 is of record and indicates corrections of a DD 214 issued with a separation date of May 16, 1991.  The correction was the addition of the award of the Southwest Asia Service Medal and the notation that he had qualifying service in Southwest Asia from November 3, 1990 to April 20, 1991.  The original DD 214 that this DD 215 corrects is not of record.  VA has been attempting to obtain the Veteran's records using these as the dates for his period of active duty.  However, the Army National Guard Retirement Points History Statement indicates that the Veteran was mobilized for active duty from September 20, 1990 to May 16, 1991.  This is the period of active duty that is at issue; the Veteran claims that he developed his claimed disabilities during this period of active duty.  

VA has had an exceedingly difficult time obtaining any of the Veteran's records.  Requests to the California Adjutant General's office have merely resulted in them supplying copies of the Veteran's original 1983 entrance examination report.  Yet, the Veteran's representative has been able to obtain additional National Guard medical records and submitted some in February 2005.  

Service medical records are, likewise, incomplete.  However, they show notations of elevated blood pressure in November 1991 record and of complaints of not being able to have an erection since the MVA in 1996.  Notations concerning high blood sugar appear in 1998 and diabetes is noted in 2003.  These are National Guard medical records for his Guard service subsequent to his active duty which ended in April 1991.  These records are not for any period of active duty.  

A service treatment record dated May 1996 indicates an assessment of type 2 diabetes mellitus and impotence.  An April 1998 National Guard Annual Medical Certificate notes "slightly elevated blood sugar" and indicates that the Veteran is taken a prescribed medication for diabetes mellitus.  

Based on the Veteran's claims and the available medical evidence of record, the Board summarizes that the Veteran claims he developed hypertension and diabetes mellitus during his period of active duty from September 20, 1990 to May 16, 1991.  At present there are no service treatment records for this period of time, nor has a copy of his DD 214 for this period of time been obtained.  The earliest evidence of suspected elevated blood pressure, but not a diagnosis of hypertension, is in a November 1991 National Guard service treatment record.  The earliest medical evidence of record of diabetes mellitus is a non-active duty National Guard medical record dated in 1996.  The records indicate treatment with prescribed medication for diabetes mellitus from this time.  The Veteran asserts that he has had diabetes mellitus since active service in 1990/1991.  This leaves a gap for the period of time from his separation from active duty in May 1991, until the 1996 National Guard service treatment records.  The Veteran was not on active duty during this period of time and any treatment of his diabetes mellitus must have been from private medical facilities.  He has recently submitted copies of private treatment records dated from approximately 2002 to the present, but he has not identified his medical care providers during the period of time at issue; which is from approximately January 1990 to January 1997.  

The Veteran has not been forthcoming in providing information so that VA can obtain the necessary records.  In August 2004, he filed his original claim for service connection on a VA Form 21-526.  On this form he identified his service as being active duty, when it was in fact, National Guard service.  He has never provided information related to his private medical records for the period from 1990 to 1997, which would be the time period when he would have first been prescribed medication to treat his diabetes mellitus and hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide copies of all service records in his possession.  Tell him to provide a copy of his DD 214 from his period of mobilized Active Duty in 1990 / 1991.  Tell the Veteran to provide a list and identify all of his units of service for his entire period of National Guard service.  Tell the Veteran to identify his unit of service during his Active Duty Mobilization in 1990 / 1991.  

2.  Contact the Veteran and tell him to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he was treated for his claimed disabilities for the period from January 1990 to January 1997.  Have him execute the proper authorizations where necessary, and make arrangements in order to obtain all the records of treatment from all the sources listed by the Veteran.  All information obtained should be made part of the file.  

3.  Contact the Veteran and have him provide a detailed employment history of his civilian employment for the period of 1983 to the present.  If any of this employment required routine medical examinations, have him execute the proper authorizations where necessary, and make arrangements in order to obtain all those employment medical records.

4.  Make one last attempt to verify the Veteran's period of Active Duty in 1990 / 1991.  Specifically, the evidence indicates that the Veteran's period of active duty was from September 20, 1990 to May 16, 1991.  Use these active duty dates when requesting information.  Request a copy of his DD 214 for this period of service as well as complete copies of service treatment records.  

5.  Based on any information obtained above, and only if it appears warranted, schedule the Veteran for medical examination by the appropriate medical professional(s) to determine the nature, extent, and etiology of his claimed diabetes mellitus and hypertension.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be provided to the examiner(s) in conjunction with the examination(s).  

The examiner(s) should provide opinions as to whether it is at least as likely as not that any diagnosed diabetes mellitus, hypertension, and impotence had their onset during any period of active duty or, in the alternative, are the result of any injury or disease sustained during a period of active duty.

6.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Following the above, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

